Citation Nr: 0321115	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  02-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel

REMAND 

The veteran served on active duty from January 1984 to 
January 1987. 

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia. 

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in March 2003, and to make the final 
determination of the claim.  

In April 2003, the Board received additional evidence 
relevant to the claim.  Since then, the United States Court 
of Appeals for the Federal Circuit held that when additional 
relevant evidence is obtained by the Board that was not 
initially considered by the RO, the Board must refer the 
evidence to the RO for review unless this procedural right is 
waived by the appellant.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  With 
regard to this additional evidence, there is no waiver of 
record. 

Also, during the pendency of the appeal, VA amended the 
rating criteria applicable to the claim, which have not been 
considered by the RO.  And the Board has determined that 
additional evidentiary development is needed. 

Therefore, in order to comply with judicial precedent and the 
change in the law, ensuring due process of law, and to assist 
the veteran in developing the evidence necessary to 
substantiate his claim, the case is remanded for the 
following action.  

1.  Ensure that the notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, are 
fully complied with. 
 
2.  Obtain the medical records for 
treatment of low back disability since 
January 2003 from the Atlanta VAMC. 

3.  Schedule the veteran for VA 
examinations by an orthopedist and a 
neurologist to determine the current 
level of acute or chronic disability 
associated with the service-connected 
degenerative disc disease of the lumbar 
spine.  The examiners are asked to 
comment on the frequency of 
incapacitating episodes, if any, that is, 
a period of acute symptoms or signs due 
to intervertebral disc syndrome, 
requiring bed rest prescribed by a 
physician and treatment by a physician.  
The examiners are also asked to identify 
any chronic orthopedic or neurological 
manifestations, like limitation of 
motion, functional loss due to pain, or 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm or 
other neurological findings appropriate 
to the site of the diseased disc.  The 
claims folder must be made available to 
and reviewed by the examiners prior to 
the examinations. 

4.  After the requested development has 
been completed, review all the evidence, 
including the evidence of record since 
the September 2002 statement of the case, 
and adjudicate the claim, applying the 
new rating criteria for Diagnostic Code 
5293.  If the determination remains 
adverse to the veteran, furnish him and 
his representative a supplemental 
statement of the case, summarizing the 
law and evidence not previously covered.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



